Case 1:19-mj-02534-SAG Document 1-1 Filed 07/30/19 Page 1of1

UNITED STATES DISTRICT COURT
for the
astra District of Virgina
United States of Ammericu

v.
Case No, 3:78MJ00089 (DIN)

oe

Daniel M. Amoti

Defonfan

ARREST WARRANT

To: Any authorized law eaforcement officer s

YOU ARE COMMANDED to arrest and bring belore a | indted States pragisirate judge without waneccssary deiay
phattine caf paityeat ter Oy aevesktds Daniel M. Arnott ,

who is accused of an atieuse or vielation based on the follow ing document filed with the covet:

TV Indictinent 1 Stperseding Indicument 7 befirnaution 7] Superseding Information 9 Complain
W Probation Violation Petition O Supervised Release Violation Petition AViolation Novice O Order of the Court

This offense is briefly deseribed as follows:

Petition on Probation atiached

 

 

 

 

[Dste: O115¥2049 _.
City and state: Richmond, Virginia Cheryl N, Garner, Deputy Clerk .
Piecsctend stern’ cand ithe
Retire
This warrant was receb wal an ndatere Sand The person wins drrested Ont fdas

at re aty ciseed aterivtz

Pate:

Jbreeniiay ftir ys agate

Prountecd urine ested futher

 

 
